Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on August 8, 2022 was received. Claims 1 and 8-10 were amended. Claims 7 and 13 were canceled. No claim was added.  
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued March 15, 2022. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Katherine Lyons, Applicant’s representative, on September 6 2022.
The application has been amended as follows: 
	Claim 1, lines 23-24, replace “thereby forming the first thin film with the varying thickness along the first line” with “such that the first thin film with the varying thickness is formed along the first line”. 
	Claim 2, line 11, remove “thereby”.
	Claim 8, line 3, remove “thereby”.
	Claim 9, line 3, remove “thereby”.
	Claim 10, line 3, remove “thereby”.

Claim Rejections
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Mori (US6475557), on claims 1, 7-8 and 12-13 are withdrawn, because the claims have been amended. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Mori (US6475557) as applied to claims 1, 7-8 and 12-13, on claims 4-6 and are withdrawn, because the claims have been amended. 

REASONS FOR ALLOWANCE
Claims 1-6 and 8-12 are withdrawn. The following is an examiner’s statement of reasons for allowance: the closest prior art on the record Mori (US6475557) does not teach the method of fabricating a thin film with a varying thickness of claim 1. Specifically, Mori does not teach the shadow mask includes a plurality of concentric portions about the central pint, and each of the arcuate portions of the opening is formed in a respective one of the concentric portions, an occupied ratio of each of the arcuate portions being a ratio of each of the arcuate portions of the opening to the respective one of the concentric portions; and wherein the occupied ratios of the arcuate portions, from outer to inner, are varied along the radial line to permit the variation of the predetermined exposure times, such that the first thin film with the varying thickness is formed along the first line, in the context of claim 1, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717